Johnson-R v. State                                                  






NO. 10-90-150-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          RONNIE JOHNSON,
                                                                                            Appellant
          v.

          THE STATE OF TEXAS,
                                                                                            Appellee

* * * * * * * * * * * * *

From the 54th Judicial District Court
McLennan County, Texas
Trial Court # 89-925-C

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          Ronnie Johnson appeals his conviction of murder for which he was assessed punishment
at life in prison.  See Tex. Penal Code Ann. § 19.02 (Vernon 1989).  In two points Appellant
complains that the State violated his due process rights when it failed to offer his exculpatory
confession into evidence, thereby causing him to have to testify and subject himself to cross-examination.  We overrule these points.
          When Appellant surrendered to the police for the commission of this offense, he gave a
written statement admitting that he shot Michael Davis, but raising the issue of self defense.  At
trial, the State called witnesses who were present at the scene, and it did not offer Appellant's
confession.  Appellant objected to the State's failure to offer the confession into evidence,
asserting that the State has an obligation to see that justice is done and to present all material
evidence to the jury for its decision.  The court overruled this objection.  When Appellant later
testified that the shooting was in self defense,  he was impeached with several prior convictions.
          Appellant cites article 2.01 of the Texas Code of Criminal Procedure as authority for his
claim that the State had a "duty" to offer his confession.  Specifically, he cites the portion of
article 2.01 which provides:
It shall be the primary duty of all prosecuting attorneys, including special
prosecutors, not to convict, but to see that justice is done.
Tex. Code Crim. Proc. Ann. art. 2.01 (Vernon Supp. 1991).  Appellant provides us with no
authority interpreting article 2.01 to mean that the State must offer into evidence all exculpatory
information it obtains.  He reasons that because art. 2.01 requires the State to "see that justice is
done," the State has a duty to introduce this type of information into evidence.  The State's duty
under article 2.01 is to disclose information of substantial value to the defense, not to present the
defendant's case for him at trial.  See Ex Parte Lewis, 587 S.W.2d 697, 700 (Tex. Crim. App.
[Panel Op.] 1979).  Appellant admits in his brief that the prosecution disclosed the statement to
Appellant's counsel.  The State, therefore, discharged its duty under article 2.01.  See id.
           We affirm the judgment. 


                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Thomas
          Justice Cummings and
          Justice Vance
Affirmed May 2, 1991
Opinion delivered and filed 
Publish